Exhibit 10.1

CONSENT AND AMENDMENT AGREEMENT

THIS CONSENT AND AMENDMENT AGREEMENT is made and entered into effective as of
July 27, 2006 (this “Consent”) by and among CYBERONICS, INC. (the “Borrower”),
MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business Financial Services
Inc., individually as a Lender, as Administrative Agent, Sole Bookrunner and
Sole Lead Arranger (the “Administrative Agent”) and the Lenders now or from time
to time party to the Credit Agreement referenced below (the “Lenders”). All
capitalized terms used but not defined herein shall have the meanings given to
such terms in the Credit Agreement (as defined below).

RECITALS

A. Borrower entered into a certain Credit Agreement dated as of January 13, 2006
among Borrower, Administrative Agent and the Lenders party thereto (as amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”).

B. The Credit Agreement requires the Borrower to (a) comply with applicable
Laws, including the filing of its annual report on Form 10-K, quarterly
financial reports on Form 10-Q, proxy statement and registration statements
(“SEC Filings”), and (b) satisfy all applicable listing criteria for the
Principal Stock market on which the Borrower’s common stock is listed;

C. The Credit Agreement also requires the Borrower to deliver, on an ongoing
basis, certain financial information that is prepared in compliance with GAAP.

D. The Borrower has received notice that the Securities and Exchange Commission
is conducting an informal inquiry and has received a subpoena from the Office of
the United States Attorney for the Southern District of New York regarding its
stock option granting practices, and the Audit Committee of the Borrower’s Board
of Directors has undertaken an independent investigation of such options
practices.

E. The Borrower obtained an extension from the Securities and Exchange
Commission until July 27, 2006 to file its annual report on Form 10-K for the
fiscal year ended April 28, 2006 (the “2006 Annual Report”).

F. The Audit Committee of the Borrower’s Board of Directors is proceeding
diligently with its independent investigation, but the investigation is not yet
complete, resulting in Borrower’s inability to file its 2006 Annual Report with
the Securities and Exchange Commission on or before July 27, 2006.

G. Borrowers have informed Administrative Agent that it will not be able to file
on a timely basis its 2006 Annual Report with the Securities and Exchange
Commission until on or before October 31, 2006.

H. Further, Borrowers have also informed Administrative Agent that it will not
be able to file on a timely basis the Form 10-Q with the Securities and Exchange
Commission for the period ending July 28, 2006 until on or before October 31,
2006 (with the 2006 Annual Report, the “SEC Reports”).

I. The Borrower has requested that the Administrative Agent and Lenders consent
to the extension of time for filing the SEC Reports and delivery of the related
financial statements as required by the Credit Agreement.

NOW, THEREFORE, in consideration of the foregoing, the sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

(1) Subject to Section 2 below, the Borrower, Administrative Agent and Lenders
hereby consent to and agree that:

(a) Notwithstanding anything to the contrary in the Credit Agreement, including
without limitation in Sections 4.1(a), 4.1(e), 4.5 and 11.1(b), Borrower shall
have until October 31, 2006 to deliver the SEC Reports to Administrative Agent
and file the SEC Reports with the Securities and Exchange Commission, and during
such period such delay in filing the SEC Reports shall not constitute an “Event
of Default” pursuant to the Credit Agreement.

(b) Notwithstanding anything to the contrary contained in Section 11.1(bb) of
the Credit Agreement, Borrower’s failure to be in compliance with the Nasdaq
Stock Market, Inc. listing standards, due solely to Borrower’s failure to timely
file or deliver the SEC Reports on or prior to October 31, 2006, will not
constitute an “Event of Default” pursuant to the Credit Agreement.

(c) Notwithstanding anything to the contrary contained in Section 11.1(e) of the
Credit Agreement, Borrower shall have until October 31, 2006 to file the
registration statement required by the Registration Agreement dated
September 27, 2005 between the Borrower and the “Initial Purchaser” named
therein, and such default under the Registration Agreement shall not constitute
an “Event of Default” pursuant to the Credit Agreement unless such registration
statement is not filed on or prior to October 31, 2006.

(d) Notwithstanding anything to the contrary contained in Section 4.1(b)(v) of
the Credit Agreement, the Compliance Certificates delivered by Borrower may
include the following footnote: “The Audit Committee of the Borrower’s Board of
Directors is conducting an independent internal investigation of the Borrower’s
stock option grants, procedures, and practices, including compliance with
Generally Accepted Accounting Principles and all applicable statutes, rules, and
regulations. The Securities and Exchange Commission and the Department of
Justice are conducting their own investigations of the same matters. The
financial statement accompanying this certificate may change upon the conclusion
of these investigations and our analysis of the results of the investigations.”
The existence of such footnote shall not be construed as or deemed an acceptance
by Administrative Agent or Lenders of any restatement of financial statements or
reports that may be required upon the conclusion of such investigations or
construed as or deemed a waiver of any Defaults or Event of Defaults resulting
from any such restatement or reports.

(2) The Administrative Agent’s and Lenders’ consent and agreement to each of the
provisions of Section 1 above constitutes an amendment to the Credit Agreement.

(3) In consideration for the accommodations and amendments made herein, Borrower
agrees to pay to Administrative Agent an “Amendment Fee” in the amount of Ten
Thousand Dollars ($10,000), which fee is fully earned and non-refundable upon
the effectiveness hereof. Borrower authorizes Administrative Agent to charge the
loan for the payment of such Amendment Fee

(4) The effectiveness of this Consent is conditioned upon each of Administrative
Agent and Borrower receiving one (1) counterpart hereof duly executed by the
Borrower and the Administrative Agent. This Consent shall be binding on all
parties to the Credit Agreement and their successors and assigns upon the
effectiveness hereof.

(5) Borrower covenants, confirms and agrees that as security for the repayment
of the Obligations, and any extensions, renewals, replacements, restructurings,
or modifications thereof, Lenders have, and shall continue to have, a continuing
first perfected lien on and security interest in all of the Collateral (as
defined in the Credit Agreement). Borrower acknowledges and agrees that nothing
herein contained in any way impairs Lenders’ rights or priority in such
security.

(6) The execution, delivery and effectiveness of this Consent shall not operate
as a waiver of any Event of Default under the Finance Documents, of any event
which with the passage of time or the giving of notice or both would constitute
an Event of Default, nor does it obligate Administrative Agent, or Lenders to
agree to any further modifications of the terms of any of the Finance Documents
or constitute a waiver of any other rights or remedies of Administrative Agent
or Lenders.

(7) The parties hereto hereby acknowledge and agree that, except as specifically
modified hereby, the Credit Agreement shall remain in full force and effect in
accordance with its terms. The Credit Agreement and this Consent shall be read,
taken, together and construed as one and the same instrument.

(8) This Consent may be executed in any number of counterparts, all of which
taken together shall constitute one agreement, and any of the parties hereto may
execute this Consent by signing any such counterpart.

(9) THIS CONSENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED IN SUCH STATE, AND
SHALL FURTHER BE SUBJECT TO THE PROVISIONS OF SECTION 14 (GOVERNING LAW; CHOICE
OF FORUM; SERVICE OF PROCESS; JURY TRIAL WAIVER) IN THE CREDIT AGREEMENT.

[SIGNATURE PAGES IMMEDIATELY FOLLOW]

1

IN WITNESS WHEREOF, the parties hereto have executed this Consent and Amendment
Agreement to be effective as provided herein.

CYBERONICS, INC., a Delaware corporation

By:_/S/ Pamela B. Westbrook     

Pamela B. Westbrook, Chief Financial Officer

MERRILL LYNCH CAPITAL, a division of Merrill
Lynch Business Financial Services Inc., as Lender and as Administrative Agent

By: /S/ Paula K. Berry

Paula K. Berry, Vice President

2